internal_revenue_service number release date index number ------------------------------------ ---------------------------------- ---------------------------- ------------- ---------------------------------- in re --------------------------- --------------------------- ------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-150148-04 date date legend a ------------------ b ---------------------- x --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- y ----------------------- date ------------------ date ---------------------- z --------------- dear ----------------- this is in reply to your request for a private_letter_ruling to allow the taxpayer x to revoke the election out of the installment_method under sec_453 of the internal_revenue_code and sec_15a_453-1 of the income_tax regulations facts x is an s_corporation with two shareholders a and b x and y entered into an asset purchase agreement agreement dated date in accordance with the agreement y transferred dollar_figurez of the purchase_price to an escrow account this amount was held in escrow for a period of years until date to protect and indemnify y for any breach of warranty covenant or representation under the agreement by x all proper claims submitted during the defined time period were to be paid out of the escrow funds on date all remaining funds in the escrow account were to be disbursed to x less any pending claims during the term the escrow account was in existence interest was paid quarterly to x plr-150148-04 x retained an accounting firm to prepare the tax returns for the year that included the sale of x’s assets under the agreement x provided the accounting firm with the agreement and all documents pertaining to the sale the accounting firm advised a and b that the sale was not eligible for installment_sale treatment accordingly x’s tax_return was prepared without utilizing the installment_method subsequently x hired another accounting firm and upon inspection of the previously filed tax_return and sale documents the new accountants believe that x would have been eligible to utilize the installment_sale rules and have prepared this request to revoke the election out of the installment_method x has represented that there was no intention on its part to elect out of the installment_method and that the request for the change is not due to hindsight law and analysis sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 defines the term installment_sale to mean a disposition of property if at least one payment is to be received after the end of the taxable_year in which the disposition occurs the term installment_method is defined in sec_453 as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year that the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation pursuant to sec_453 and sec_15a_453-1 a taxpayer may elect out of the installment_method in accordance with the manner prescribed by regulations under sec_15a_453-1 a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of using the installment_method except as otherwise provided in the income_tax regulations sec_453 requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer's federal_income_tax return for the taxable_year of the sale pursuant to sec_15a_453-1 generally an election under sec_453 is irrevocable an election may be revoked only with the consent of the internal_revenue_service a revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes see sec_15a_453-1 plr-150148-04 revrul_77_294 1977_2_cb_173 states that if an escrow arrangement incident to a deferred_payment_sale transaction imposes a substantial restriction in addition to the payment schedule upon the seller's right to receipt of the sale proceeds then the service will allow the seller to use the installment_method of reporting income from the sale assuming the sale transaction otherwise qualifies under sec_453 revrul_79_91 1979_1_cb_179 states that in order for an escrow arrangement to impose a substantial restriction it must serve a bona-fide purpose of the purchaser that is a real and definite restriction placed on the seller or a specific_economic_benefit conferred on the purchaser generally the deposit of funds by a purchaser into an escrow account results in the constructive receipt of such funds by the seller if the funds are not subject_to substantial conditions or restrictions other than time of payment and the seller expects to collect from the funds placed in escrow see 56_tc_569 if the escrowed funds are constructively received by the seller then the use of the installment_method may be denied to the seller however if the seller's right to enjoy the trust or escrow funds is subject_to a substantial restriction or condition then the taxpayer is not currently taxable under the economic benefit theory see 69_tc_558 acq 1978_2_cb_3 x’s access to the funds in the escrow account was limited to quarterly interest payments during the time period of the escrow agreement additionally the funds also protected y against a breach of the agreement by x because the escrow agreement was subject_to substantial restrictions in accordance with revrul_77_294 and revrul_79_91 x was eligible to utilize installment_sale treatment in connection with the sale of assets provided all other requirements under sec_453 are met x supplied the accounting firm with the necessary documents and the accounting firm prepared the tax_return reporting all gain from the sale in that year when the new accountants discovered the tax returns had been prepared electing out of the installment_method a request to revoke the election out of the installment_method was prepared the information submitted indicates that x’s desire to revoke the election is due to inadvertence rather than hindsight by x or a purpose of avoiding federal income taxes based on a careful consideration of all the information submitted and representations made we conclude x may revoke the election out of the installment_method of reporting under sec_453 permission to revoke the election out of installment_method reporting for the sale at issue is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for the sale at issue x must file an amended federal_income_tax return for the taxable_year of the sale and any previously filed return on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter must be attached to the amended returns we enclose a copy of plr-150148-04 the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
